Citation Nr: 1043542	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether the severance of service connection for type 2 diabetes 
mellitus was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to November 
1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that severed service connection for type 2 diabetes 
mellitus.  

The Veteran subsequently relocated, and in September 2007, the 
claims folder was transferred to the Buffalo, New York, RO.

The Veteran testified in a hearing before an RO Decision Review 
Officer (DRO) in August 2008.


FINDINGS OF FACT

The record does not contain evidence establishing that the grant 
of service connection for type 2 diabetes mellitus was clearly 
and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's type 2 
diabetes mellitus have not been met, and service connection must 
be restored.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 
C.F.R. §§ 3.105(d), 3.303, 3.304(d), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is contending that the RO's severance of service 
connection for type 2 diabetes mellitus was improper.  

Initially, the Board finds that the RO complied with its 
notification obligations under 38 C.F.R. § 3.105(d).  In 
particular, the RO proposed to sever service connection for type 
2 diabetes mellitus in a November 2004 rating decision.  The RO 
advised the Veteran of the proposed severance by a May 2005 
letter, which also informed him that he could request a hearing 
within 30 days and submit evidence within 60 days of the proposed 
severance.  The Veteran subsequently submitted further evidence 
in support of his claim, but he did not request a hearing.  
Accordingly, the RO issued the August 2006 rating decision (on 
appeal), severing service connection for type 2 diabetes 
mellitus, effective November 1, 2006, which, the Board notes, 
followed the last day of the month in which the 60-day period 
from date of notice of the rating decision expired.  See 38 
C.F.R. § 3.105(d).

Accordingly, the remaining issue on appeal is whether the 
severance of service connection was proper based on the evidence 
of record.  

Once service connection has been granted, it can be severed only 
where the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on the Government), and 
only where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Severance of service 
connection based on any standard less than that set forth in 38 
C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 
170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  

In Stallworth, the United States Court of Appeals for Veterans 
Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates 
consideration of evidence that post-dates the award of service 
connection and that VA is not limited to the law and the record 
that existed at the time of the original decision.  Id. at 488; 
see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In 
fact, the Court noted that the regulation specifically allows a 
change in medical diagnosis to serve as a basis for severance.  
Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 
Vet. App. 340, 343 (1997), reiterated, "If the Court were to 
conclude that . . . a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and record as 
it existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance decision 
focuses-not on whether the original decision was clearly 
erroneous-but on whether the current evidence established that 
service connection is clearly erroneous."  Id.  (Emphasis in 
original).

The Court has stated that clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the results would be manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To 
warrant revision of a decision on the ground of clear and 
unmistakable error in a severance of service connection case, 
there must have been an error in the adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome, i.e., whether, based on the current evidence of record, 
a grant of service connection would be clearly and unmistakably 
erroneous.  Stallworth; Allen.

Here, the Board finds that the evidence is not undebatable that 
the Veteran did not meet the criteria for an award of service 
connection for type 2 diabetes mellitus.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
type 2 diabetes (also known as type 2 diabetes mellitus or adult-
onset diabetes), shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  Veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.   The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) 
upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as 
requiring actual service on land in Vietnam.  

In the present case, the evidence establishes that the Veteran is 
diagnosed with type 2 diabetes mellitus.  The RO granted service 
connection for the disorder based on a determination that the 
Veteran had service in the Republic of Vietnam during the Vietnam 
era.  In severing service connection, the RO determined that the 
record did contain evidence corroborating that he actually set 
foot in Vietnam.  

The Veteran testified at an August 2008 DRO hearing that he was 
stationed in Japan in 1966, when he volunteered for temporary 
duty (TDY) to Thailand.  On the flight to Thailand, one leg of 
the trip took him to Ton Son Nhut Air Force Base in the Republic 
of Vietnam, where he had to stay overnight to wait for a 
connecting flight.  He also testified at his DRO hearing that he 
set foot in the Republic of Vietnam again during the return trip 
while changing planes at Da Nang.  The Veteran's testimony, which 
the Board finds credible and competent, constitutes direct 
evidence indicating that he visited Vietnam, even if only 
briefly.  See Dalton v. Nicholson, 21, Vet. App. 23 (2007); see 
also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

The record does not contain any independent evidence specifically 
corroborating the Veteran's assertions.  In fact, in February 
2008, a U.S. Air Force Archivist wrote a detailed letter 
explaining that he had researched the Veteran's claim, but found 
nothing to confirm the details of the Veteran's account.  The 
Board recognizes that the Archivist's February 2008 letter may 
weigh against the Veteran's assertions.  It does not, however, 
confirm that the Veteran did not set foot in Vietnam.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (citing Forshey 
v. Principi, 284 F.3d 1335, 1363 (Fed.Cir.2002) (en banc) (Mayer, 
C.J., and Newman, J., dissenting) (distinguishing between the 
existence of negative evidence and the absence of actual evidence 
and noting that "[t]he absence of actual evidence is not 
substantive 'negative evidence' ")).  Moreover, the absence of 
corroborating evidence alone does not discount the credibility of 
the Veteran's assertions.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  In any event, the Veteran's service 
records show that he served in Japan in 1966 with TDY to 
Southeast Asia from July 1966 to October 1966.  This evidence is 
consistent with the Veteran's assertions and tends to support his 
claim.  

In light of this evidentiary record, the Board finds that the 
issue of whether the Veteran set foot in the Republic of Vietnam 
during the Vietnam era is at least debatable.  For this reason, 
the record does not contain clear and unmistakable evidence 
establishing that the grant of service connection for type 2 
diabetes mellitus was clearly and unmistakably erroneous.  See 
Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.  
Therefore, the severance of service connection on the basis of 
CUE was not proper, and the claim to restore service connection 
for type 2 diabetes mellitus is granted.  See 38 C.F.R. 
§§ 3.105(d), 3.303, 3.307, 3.309.  

In this decision, the Board restores service connection for the 
Veteran's type 2 diabetes mellitus, which constitutes a complete 
grant of the benefit sought on appeal.  As such, no discussion of 
VA's duty to notify and assist is necessary.


ORDER

Severance of service connection not being proper, service 
connection for type 2 diabetes mellitus is restored.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


